Order entered May 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00248-CV

                          CONNIE MARIE MACINNES, Appellant

                                                V.

                            DEBORAH BUTTS, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC1203784I

                                             ORDER
       Before the Court is appellees’ May 1, 2014 “Objections to Order Dated 4/17/14.” We

treat appellees’ document as a motion to reconsider this Court’s April 17, 2014 order allowing

appellant to proceed with this appeal without advance payment of costs. We DENY the motion.

       In this Court’s April 17, 2014 order, we ordered Sheretta Martin, Official Court Reporter

for the 162nd Judicial District Court of Dallas County, Texas, to file by May 1, 2014 either the

reporter’s record or written verification that no hearings were recorded or that appellant has not

requested the record. As of today’s date, the Court has not received the reporter’s record or other

written verification from Sheretta Martin.

       Accordingly, on the Court’s own motion, we again ORDER Sheretta Martin to file on or

before MAY 14, 2014, either: (1) the reporter’s record; (2) written verification that no hearings
were recorded; or (3) written verification that appellant has not requested the reporter’s record.

We notify appellant that if we receive verification of no request, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Sheretta Martin and by first-class mail to all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE